Citation Nr: 0014771	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.  He served in Vietnam from March 13, 1970 to November 
21, 1971, however, during that period he returned to the 
United States for a period of several months, from September 
1970 to April 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This claim first came before the Board in March 1999.  The 
veteran offered testimony at a Central Office hearing in 
Washington before the undersigned in January 1999.  The claim 
was remanded for a medical examination and opinion to 
interpret apparently inconsistent medical findings.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served in Vietnam from March 13, 1970 to 
November 21, 1971.  His military occupational specialties 
were helicopter repairman, and movement control specialist.

3.  The veteran has related credible testimony regarding his 
presence at Headquarters and Headquarters Company (HHC) 10th 
Aviation Battalion (Combat) (10th AVN Bn) on April 8, 1970 
when a rocket attack destroyed part of the transient billets 
and caused casualties.

4.  Copies of official U.S. Army records, presented by the 
veteran, corroborate his testimony regarding the attack of 
April 8, 1970.  The Board accepts these reports as genuine.

5.  The report of a VA examination, conducted in July 1999, 
shows a diagnosis of PTSD attributed to the veteran's 
experiences in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service personnel records indicates 
that he served in Vietnam from March 13, 1970 to November 21, 
1971.  His military occupational specialty (MOS) was 
initially 67N Helicopter Repairman, however, his assignment 
record notes him to have been a Movement Specialist, 71N20.  
He was initially assigned to the 10th AVN Bn. on March 23, 
1970.  Service medical records indicate that he was 
undergoing treatment in the United States for injuries 
sustained while on leave from September 1970 to April 1971.  

In his initial statements regarding this claim, the veteran 
noted as a stressor a mortar and rocket attack on transient 
billets of the 10th AVN Bn.  He recalled that the attack 
occurred in May 1970.  Development undertaken by the RO 
through the U.S. Army and Joint Services Environmental 
Support Group (ESG) covered a period beginning in May 1970.  
This development, in a general way, confirmed the climate of 
unit activities and operations as described by the veteran, 
and was consistent with his claims regarding the 
circumstances of his duties.  The development failed, 
however, to specifically verify any of the veteran's claimed 
stressors.

At his personal hearing, conducted in January 1999, the 
veteran presented credible testimony, which essentially 
repeated his earlier contentions regarding the rocket and 
mortar attack on the transient billets.  He testified that 
this attack had actually occurred in April 1970 and that he 
had been mistaken when he earlier believed it had been in May 
1970.  He presented copies of DA Form 1594 Daily Staff 
Journal of the 10th AVN Bn, for April 8, 1970.  This 
document, which the Board accepts as genuine, confirms a 
rocket and mortar attack on Dong Ba Thin, the location of HHC 
10th AVN Bn.  It notes that the transient billets were hit 
resulting in three casualties, one critically wounded.  
During the same attack another unit's sector was noted to 
have been penetrated by seven sappers, which resulted in 
three bunkers damaged, one destroyed; two killed in action, 
and four wounded.

Earlier medical evidence showed a diagnosis of PTSD, however, 
there was some question regarding the effect of a pre-service 
automobile accident on the veteran's mental health.  During 
service he was noted to be quite nervous regarding the 
accident and was prescribed sedatives.  On remand in March 
1999 the Board directed that a new examination be undertaken 
and requested a specific opinion regarding the relationship 
between the veteran's PTSD and the stressor involving the 
mortar attack.  The report of a VA examination, conducted in 
July 1999, contains a diagnosis of PTSD and an opinion that 
the veteran's disorder is related to his Vietnam experiences.  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board finds the veteran's testimony credible regarding 
his claimed stressors.  He was assigned to a combat aviation 
battalion.  His statements regarding a rocket and mortar 
attack on his unit on April 8, 1970 have been verified.  His 
claimed stressors are consistent with the circumstances of 
his service.  He has been diagnosed as having PTSD, and this 
disorder has been medically linked to his experiences in 
Vietnam.  The Board concludes that a grant of service 
connection for PTSD is in order.


ORDER

The claim for service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

